ONCOTHYREON REPORTS THIRD QUARTER 2008 FINANCIAL RESULTS SEATTLE, WASHINGTON - November 6, 2008 - Oncothyreon Inc. (NASDAQ: ONTY) (TSX: ONY) (the “Company”) today reported financial results for the quarter and nine months ending September 30, Total revenue was $0.8 million and $4.0 million for the three and nine month periods ended September 30, 2008, compared to $1.1 million and $1.9 million for the comparable periods in 2007.The increase in total revenue for the nine month period reflects increased sales of clinical trial material to Merck KGaA to support the Phase 3 trial of Stimuvax®. Net loss was $3.6 million, or $0.18 per basic and diluted share, for the three months ended September 30, 2008, and $13.6 million, or $0.70 per basic and diluted share, for the nine months ended September 30, 2008, compared with $5.6 million and $15.2 million, or $0.28 and $0.78 per basic and diluted share, for the comparable periods in 2007. Expenses for the three and nine month periods ended September 30, 2008, were $4.4 million and $17.6 million, compared with $6.7 million and $17.0 million for the comparable periods in 2007. The decrease in expenses for the three month period in 2008 compared to 2007 is primarily attributable to higher general and administrative expense in the earlier period related to Oncothyreon’s reincorporation in the United States.For the nine month periods, lower general and administrative expense in 2008 was offset by an increase in manufacturing costs associated with the increase in sales of Stimuvax clinical trial material to Merck KGaA. As of September 30, 2008, Oncothyreon’s cash, cash equivalents and short term investments were $11.4 million, compared to $24.2 million at the end of 2007, a decrease of $12.8 million. The decrease was primarily the result of the use of cash to fund operations. Financial Guidance Oncothyreon believes the following financial guidance to be correct as of the date provided.The Company is providing this guidance as a convenience to investors and assumes no obligation to update it. For the final quarter of 2008, Oncothyreon expects expenses to remain at approximately the same level as in the first three quarters of the year.
